Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer et al 8827748.
	Regarding claims 9 and 14, Scherer et al discloses a network cable connector (jack, see Abstract), comprising: a hood having an opening configured to receive a plug (Figure 2, paragraph 0009); a printed circuit incorporated into the hood and configured to couple to a power-over-Ethernet (POE) power sourcing equipment (PSE) (housing includes a PCB coupled to LAN cable 12 for providing POE via LAN cable 12 coupled to main distribution frame 9; Figures 1-3; paragraphs 0009, 0022, 0025, 0020); a display coupled to the printed circuit and configured to display information (display 20, paragraphs 0009 and 0024); and where the printed circuit is configured to request power for the display from the POE PSE (Figures 1-2, paragraphs 0009, 0022, 0024-0025, 0027).
Regarding claim 13, Scherer et al discloses the information relevant to the connector comprises at least one piece of information selected from the group of pieces of information consisting of: an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, and a media access control (MAC) address of a device coupled to the connector, and wherein the network cable connector comprises a keystone jack or a keystone coupler (the PCB is pre-programmed to sense and display via the display 20 whether the jack is active or not; whether powser is currently present on the jack; the IP .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al as applied to claim 9 above, and further in view of Hwang et al 6900629.
	Regarding claims 1 and 10, Scherer et al substantially discloses the claimed invention, including the hood and printed circuit as noted above.  Hwang et al discloses a switch coupled to the printed circuit and incorporated into the hood (group wiring device 40 (hood) includes circuit board 42 (PCB) coupled with switch mechanism 452; Figures 3-4; column 3, lines 35-65; column 4, lines 1-22).  It would have been obvious to provide Scherer et al with a switch is configured to connect or disconnect at least one component of the printed circuit to or from the external power source, as taught by Hwang et al, to minimize power consumption.
Regarding claims 2, 8, 35 and 37, Scherer et al discloses a display incorporated into the hood, wherein the display is coupled to the printed circuit and configured to display information as noted above.
Regarding claims 3, 32 and 36, Scherer et al discloses the external power source comprises power-over-Ethernet (POE) power sourcing equipment (PSE), and wherein the printed circuit is configured to receive power for the display from the PSE as noted above. 

Regarding claim 5, Scherer et al discloses the printed circuit board comprises a flex circuit or a printed circuit board (Figure 2, paragraph 0009).
Regarding claims 6, 11 and 33, Hwang et al discloses the switch is configured to be manually operated to disconnect at least one component of the printed circuit from the external power source (switch 452 is configured to connect or disconnect light emitting means 451 from a voltage source based on manually inserting plug 70 into receptacle 43 (Figures 3-4, column 3, lines 35-65; column 4, lines 1-22).
Regarding claims 7, 12 and 34, Hwang et al discloses the switch is configured to automatically disconnect at least one component of the printed circuit from the PSE when the plug associated with a POE powered device (PD) is inserted into the opening (switch mechanism 452 includes metal stick 4521 which loses contact with contact 431 (automatically disconnects) when plug 70 is inserted into receptacle 43; Figures 3-4; column 3, lines 35-65; column 4, lines 1-22). 
Regarding claim 8, .  the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof, and wherein the network cable connector is integrated in a wall plate.
10. (Original) The network cable connector of claim 9, further comprising a switch coupled to the printed circuit and incorporated into the hood, where the switch is configured to connect or disconnect at least one component of the printed circuit to or from the PSE, and where the printed circuit is configured to selectively request the power by performing a power negotiation with the PSE.

12. (Original) The network cable connector of claim 10, wherein the switch is configured to automatically disconnect at least one component of the printed circuit from the PSE when a POE powered device (PD) is plugged into the connector.
32. (New) The system of claim 14, wherein the external power source comprises power-over- Ethernet (POE) power sourcing equipment (PSE), and wherein the printed circuit is configured to receive power for the display from the PSE.
33. (New) The system of claim 32, wherein the switch is configured to be manually operated to disconnect at least one component of the printed circuit from the external power source.
34. (New) The system of claim 32, wherein the switch is configured to automatically disconnect at least one component of the printed circuit from the PSE when the plug associated with a POE powered device (PD) is inserted into the opening.
35. (New) The system of claim 32, further comprising a display incorporated into the hood, wherein the display is coupled to the printed circuit and configured to display information.
36. (New) The system of claim 35, wherein the external power source comprises power-over- Ethernet (POE) power sourcing equipment (PSE), and wherein the printed circuit is configured to receive power for the display from the PSE.
37. (New) The system of claim 35, wherein the information indicates an operating status of the connector, a power connection status of the connector, a security setting of the connector, an Internet protocol (IP) address of a device coupled to the connector, a media access control (MAC) address of a device coupled to the connector, or a combination thereof, and wherein the network cable connector is integrated in a wall plate.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833